            Case 2:20-mc-00627-NR Document 6 Filed 04/29/20 Page 1 of 3




                        IN THE LINITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        )
                                              )   Misc. No. 2:20-mc-627
APPLICATION FOR EX PARTE                      )
ORDER TO DISCLOSE TAX RETURN                  )
AND RETURN INFORMATION                        )

                               ORDER FOR DISCLOSURE OF
                           RETURN AND RETURN INFORMATION


                               29th day of April, 2020, it comes for the attention of the Court
         AND NOW, to wit, this _

the Application of Scott W. Brady, United States Attomey for the Western District of

Pennsylvania, and Carolyn J. Bloch, Assistant United States Attorney for said district, for an ex

parte Order, pursuant to 26 U.S.C. $ 6103(ixl), directing the Internal Revenue Service to disclose

returns and return information of:

         Name:         Tammy Laird
         Address
         DOB:
         SSN:

         Name:         Blaine Laird (Tammy Laird's husband)
         Address:
         DOB:
         SSN:

for the taxable periods January 1,2009 to December 31, 2013.

         After examining the Application and Affidavit the Court finds:

         (1)    That Tammy Laird has committed acts in violation of a federal criminal statute,

namely Title 18, United States Code, Section 1343 (wire fraud).

         (2)    There is reason to believe that the returns and retum information are or may be

relevant to matters related to the commission of such acts.
           Case 2:20-mc-00627-NR Document 6 Filed 04/29/20 Page 2 of 3




       (3)     The retums and return information are sought exclusively for use in a federal

criminal investigation or proceeding concerning such acts.

       (4)     The information sought to be obtained cannot reasonably be obtained, under the

circumstances, from another source.

       (5)     The Court further finds that applicants AUSA Carolyn J. Bloch and Federal Bureau

of Investigation Special Agents Samantha Bell and Brian Collins are federal officers or employees

and are primarily and directly engaged in, and the information sought is solely for their use in

investigating and prosecuting the above-mentioned violation(s), or preparing the matter for judicial

proceedings; and that the Application is authorized by Scott W. Brady, United States Attorney for

the Western District of Pennsylvania.

       IT IS THEREFORE ORDERED that the Intemal Revenue Service:

       (1)     Disclose such returns and return information       of

       Name:           Tammy Laird
       Address:
       DOB:
       SSN:

       Name:           Blaine Laird (Tammy Laird's husband)
       Address
       DOB:
       SSN:

For the taxable periods January   l,   2009 to December   3   1, 2013, as have been filed and are on   file

with the Internal Revenue Service;

       (2)     Make certification of lack of record, as may be required,       if   any of the returns and

retum information described above have not been filed or are not on file with the Intemal Revenue

Service;




                                                  2
             Case 2:20-mc-00627-NR Document 6 Filed 04/29/20 Page 3 of 3




       (3)        Disclose such retums and retum information described above as come into the

possession   of the Internal Revenue Service subsequent to the date of this Order, and within 90

days hereafter;

       (4)        Disclose such returns and return information and make such certification only to

applicants AUSA Carolyn J. Bloch and Federal Bureau of Investigation Special Agents Samantha

Bell and Brian Collins, and to no other person, unless otherwise ordered by the Court, and;

       (5)        Disclose no returns or retum information other than as stated above, unless

otherwise ordered by the Court.

       IT IS FURTHER ORDERED that applicants AUSA Carolyn J. Bloch and Federal Bureau

of Investigation Special Agents Samantha Bell and Brian Collins and any officer or employee of

any federal agency who may be subsequently assigned in this matter shall use the returns and

return information disclosed under this Order solely in investigating and/or prosecuting the above-

mentioned violation(s) of Title 18, United States Code, Section 1343, and any such other violations

of any federal criminal statutes, although presently unknown, as are discovered in the course of

this investigation, and in preparing the matter for sentencing.

                  IT IS FURTHER ORDERED that no disclosure shall be made to any other person

except in accordance with the provisions of 26 U.S.C. $ 6103 and26 C.F.R. $ 301.6103(i)-1.




                                                       s/ J. Nicholas Ranjan
                                                      UNITED STATES DISTRICT JUDGE

cc: U.S. Attorney




                                                  3
